Citation Nr: 1435485	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.  The Veteran also served in the reserves with periods of active duty training and inactive duty training.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in May 2011.  After the Board's May 2011 remand, Veteran's claims for tinnitus and a left ear hearing loss were granted in a December 2011 rating decision.  This is considered a full grant of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned, these issues are not before the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's July 2014 Appellant Brief is located in Virtual VA.  


FINDINGS OF FACT

1.  VA has conceded the Veteran was exposed to hazardous noise in service and the Veteran has a current bilateral hearing loss disability.  

2.  At the August 2011 examination, the VA examiner marked "Yes" for the question asking if the Veteran's hearing loss was at least as likely as not related to service.  


CONCLUSION OF LAW

The Veteran's right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for a right ear hearing loss, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Here, the examiner marked that the Veteran's hearing loss was at least as likely as not related to his service, but then only discussed his left ear.  The Board finds that the evidence in this case is at least in equipoise and therefore must give the Veteran the benefit of the doubt and grant service connection for the right ear.  


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


